Whitfield, C.
We think the court erred in allowing several character witnesses to he examined with respect, not to the general reputation of the defendant, but minutely with respect to a number of independent transactions, fights, etc. Wigmore on Evidence, sections 977 to 989, inclusive ; Kearney v. State, 68 Miss. 223, 8 South. 292.
There was considerable conflict in the testimony on the merits. The testimony with respect to character for peace or violence showed the defendant to be an exceptionally good negro in this regard, and the person assaulted to be the worst negro possible in this regard— a very dangerous negro. In this state of the record, we cannot say with confidence that no different result would have been reached if the very damaging illegal testimony pointed out had been excluded, as it should have been.
Per Curiam. '
The above opinion is adopted as the opinion of the court, and for the reasons therein indicated the case is reversed and the cause remanded.

Reversed and remanded.